Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 1 of 40 Page ID #:3



 1   NSAHLAI LAW FIRM
     EMMANUEL NSAHLAI, SBN (207588)
 2   Email: nsahlai.e@nsahlailawfirm.com
     11755 WILSHIRE BLVD, STE 1250
 3
     LOS ANGELES, CA 90025
 4   Tel : (213) 797-0369
     Fax : (213) 973-4617
 5
 6   Attorney for Plaintiff
 7                            UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10
     Cameroon Association of Victims of §
11   Ambazonia Terrorism Inc., on behalf of§ Case No.:
12   itself and its members and victims;   §
                                           § COMPLAINT FOR INJUNCTIVE
13                 Plaintiffs,             § AND DECLARATORY RELIEF
                                           §
14
           vs.                             §   1. Violation of 18 U.S.C. § 956:
15                                         §      Conspiracy to kill, kidnap, maim
     Ambazonia Foundation Inc., non-profit §      or injure persons or damage
16   Maryland corporation; Ambazonia       §      property in a foreign country]
17   Interim Government, entity form       §   2. Violation of 18 U.S.C. § 2339A:
     unknown; Ambazonia Governing          §      Providing material support to
18   Council, entity form unknown;         §      terrorists
19   Ambazonia Defense Forces, entity      §   3. Violation of 18 U.S.C. §960:
     form unknown; Tapang Ivo Tanku, an §         Expedition Against Friendly
20   individual; Christopher Anu Fobeneh §        Country
21   a.k.a. Chris Anu, an individual.      §   4. Violation of 18 U.S.C. §2339C:
                                           §      Prohibition against financing of
22                                         §      terrorism
                    Defendants             §
23
                                           §
24                                         §
                                           §
25                                         §
26                                         §
                                           §
27
                                                 -1-
28   Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                               Case .No. ___________________
                           Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 2 of 40 Page ID #:4



 1
                       I.   INTRODUCTION
 2
     PLAINTIFF’S OPERATIONS, MISSIONS, OBJECTIVES, ARE BEING
 3   IRREPARABLY HARMED, AND ITS VOLUNTEERS, MEMBERS, AND
     VICTIMS, ARE BEING IRREPARABLY HARMED OR KILLED OR
 4
     ABUDCTED OR CRIMINALLY THREATENED, BECAUSE DEFENDANTS,
 5   WITHIN LOS ANGELES, AND U.S.A., ARE USING THE CITY OF LOS
     ANGELES, AND THE U.S.A. AS THEIR PLAYGROUND FOR
 6
     INTERNATIONAL TERRORISM AND INTERNATIONAL TERRORISM
 7   FINANCING. LOS ANGELES AND THE UNITED STATES IS NOT A SAFE
     HARBOR FOR INTERNATIONAL TERRORISM THAT HARMS USA
 8   CORPORATIONS.
 9         1.     Plaintiff the Cameroon Association of Victims of Ambazonia Terrorism
10   Inc. (“CAVAT”), a Los Angeles non-profit corporation, based in Los Angeles,
11   mission statement and objectives are to facilitate, match, and provide humanitarian
12   assistance, including food, water, medical supplies, legal assistance, to victims of
13   Ambazonia terrorism who reside in the conflict regions of Cameroon, namely, the
14   North West and South West (“NOSO”) regions of Cameroon. From its base in Los
15   Angeles, CAVAT coordinates, organizes, and helps in providing these services in
16   NOSO.
17         2.     Defendants Ambazonia Foundation Inc. (“AFI”) is a Maryland non-
18   profit corporation whose principal shareholders and supporters reside in Los Angeles.
19   Defendant Ambazonia Interim Government (“AIG”), entity form unknown, is an
20   organization with its major leaders and contributors such as Patience Abiedu, Blaise
21   Che, Paul N. Che, Akwagoh Walters, who all reside in Los Angeles. Defendants
22   Ambazonia Governing Council (“AGC”) is the parent organization of co-defendant
23   Ambazonia Defense Forces (“ADF”), with major stakeholders residing in California
24   such as Tapang Ivo Tanku in San Jose, California, Paul N. Che in Central California,
25   and others. Defendants, collectively, are terrorist organizations and terrorist financing
26   vehicles who consistently obstruct, hamper, destroy, CAVAT’s operations, as well as
27
                                                 -2-
28   Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                               Case .No. ___________________
                           Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 3 of 40 Page ID #:5



 1   have conspired to acts of killing, kidnapping, abduction, destruction of property, of
 2   CAVAT in the North-West and South-West (“NOSO”) regions of Cameroon. These
 3   defendants are engaged in international terrorism in NOSO, violent, violent
 4   extremism, and hate crimes that harms the operations and mission objectives of
 5   CAVAT, and kills, maims, tortures, beheads, or conspires to commit some other
 6   atrocity against CAVAT’s membership, victims CAVAT seeks to help, or CAVAT’s
 7   volunteers.
 8             “Total Lockdown” ordered from February 6, 2020 to February 12, 2020
 9             in NOSO and orders to kill, abduct, or harm anyone that leaves their
10             homes during that period.
11             3.     In multiple social media posts on Facebook, video shows on Facebook,
12   videos posted on his YouTube Channel, the official spokesperson of the defendants
13   the Ambazonia Governing Council (“AGC”) as well as of the Ambazonia Defense
14   Forces (“ADF”), Tapang Ivo Tanku, from his residence upon information and belief
15   in San Jose, CA, has indicated that between the periods of February 6 through
16   February 12, 2020, there will be a “total lockdown” of the North West and South West
17   (“NOSO”) regions of Cameroon, and instructed their armed groups that anyone who
18   steps out during that lockdown, or operates any business, will be abducted, or killed.
19   One of the YouTube videos is found at this link1, at about minutes 22 through 22 of
20   the video, and again at about minutes 24:50 through 25:50 of the video ( at the time
21   of writing, the YouTube link below is still active, but plaintiff has requested that
22   YouTube delete the account as it is a violation of the material support of terrorism
23   statutes).
24             4.     In multiple other social media posts, audio messages, and audio-visual
25   posts on Facebook and YouTube, the president of the AGC and ADF Cho Ayaba, has
26
27   1
         https://www.youtube.com/channel/UCunExpHxzXUz6A4ZpyCcNDA/videos
                                                        -3-
28       Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                   Case .No. ___________________
                               Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 4 of 40 Page ID #:6



 1   confirmed the total lockdown order of February 6, 2020 through February 12, 2020,
 2   and instructed their armed groups that anyone who steps out during that lockdown, or
 3   operates any business, will be abducted, or killed. All other defendants rigorously
 4   follow this policy and have directed it, the “total lockdown.”
 5         5.     The orders of a “total lockdown” will irreparably harm CAVAT’s
 6   operations, and cause likely death to its volunteers, its members, its victims, who
 7   require CAVAT’s assistance during that period, as well as CAVAT volunteers who
 8   need to move around in NOSO.
 9         Making the North West and South West regions of Cameroon
10         “ungovernable” through acts of terrorism, killings, beheadings, torture,
11         destruction of property, civilian intimidation, and chaos.
12         6.     The official policy of defendants is to make the North West and South
13   West regions of Cameroon “ungovernable”, and by that, they mean they want to
14   terrorize civilians, instill fear, insecurity, chaos, mayhem, criminal threats to civilians,
15   harass, abuse, disturb the peace, conspiracy to kill, abduct, harm persons, and destroy
16   property, in order that the territory they claim to be theirs should be abandoned to
17   them. In so doing, defendants harm CAVAT’s operations irreparably, making it
18   extremely difficult, sometimes nigh impossible, for its Los Angeles operations to
19   recruit, coordinate, and maintain its volunteers in NOSO, as well as irreparably
20   harming CAVAT’s members and victims who reside in NOSO.
21         7.     These twin policies of defendants, the “total lockdown” set for February
22   6, 2020 through February 12, 2020, and the making NOSO “ungovernable” will cause
23   CAVAT operations to cease, and will make it likely that CAVAT’s volunteers, its
24   members, and victims, who need humanitarian services during this period, and need
25   to move about, will be harmed, likely resulting in death or serious bodily injury.
26                                     NATURE OF ACTION
27
                                                 -4-
28   Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                               Case .No. ___________________
                           Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 5 of 40 Page ID #:7



 1              1.       This is an action for Temporary Restraining Order, Preliminary and
 2   Permanent Injunction, against Defendants and, pursuant to the Antiterrorism Act, 18
 3   U.S.C. § 2333 (“ATA”) for conspiring in furtherance of acts of international terrorism,
 4   and for engaging in an expedition against a friendly country. A Congressional
 5   excellent rendition of the history and purposes of 18 U.S.C. § 2333A (“the material
 6   support of terrorism statutes”) can be reviewed here.2
 7              2.       The ATA’s civil remedies have served as an important means for
 8   enforcing the federal criminal anti-terrorism provisions since the early 1990s.
 9              3.       Congress enacted the ATA in October 1992 as a legal complement to
10   criminal penalties against terrorists that kill or injure Americans abroad, specifically
11   intending that the civil provisions would not only provide a mechanism for
12   compensating victims of terror but also serve as an important means of depriving
13   terrorists of financial resources to carry out attacks.
14              4.       Following the bombing of the World Trade Center in New York by al-
15   Qaeda in1993, Congress targeted terrorist resources again by enacting 18 U.S.C. §
16   2339A in September 1994, making it a crime to provide material support or resources
17   knowing or intending that they will be used in preparing or carrying out terrorist acts.
18              5.       In April 1996, Congress further expanded the effort to cut off resources
19   to terrorists by enacting 18 U.S.C. § 2339B, making it a crime to knowingly provide
20   material support or resources to a designated foreign terrorist organization.
21              6.       In the wake of the terror attacks on the United States by al-Qaeda on
22   September 11, 2001 killing nearly 3,000 Americans, Congress amended the “material
23   support” statutes, 18 U.S.C. §§ 2339A-B, via the PATRIOT Act in October 2001 and
24   the Intelligence Reform and Terrorism Prevention Act of 2004, to impose greater
25
26
27   2
         https://fas.org/sgp/crs/natsec/R41333.pdf   -5-
28       Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                   Case .No. ___________________
                               Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 6 of 40 Page ID #:8



 1   criminal penalties for violating these statutes and to expand the definition of “material
 2   support or resources” prohibited thereby.
 3         7.      The Ambazonia Interim Government (“AIG”) is the self-anointed
 4   “government” of a most violent and repressive Ambazonian separatist movement,
 5   and, upon the coordination and planning and support and conspiracy of co-
 6   Defendants, it has pooled together all armed separatists fighters in their “Ambazonia”
 7   region under its Umbrella in joint command, control, and coordination with co-
 8   defendants.
 9         8.      In reality, the AIG and co-Defendants Ambazonia Foundation Inc. are
10   international terrorists, engaging in the material support of terrorism in the conflict
11   region of Cameroon.
12         9.      Ambazonia Foundation Inc., on information and belief, materially
13   misrepresented their true intentions to the IRS in seeking non-profit 501c status. A
14   complaint referral against each of them was referred to the IRS and to the Department
15   of Assessments and Taxation, Maryland.
16         10.     Corporate defendants, such as AFI, as non profit corporations, are not
17   supposed to engage in political and legislative lobbying which they consistently do,
18   nor the purchase of firearms, or material support of crimes and violence – they have
19   raised funds, and financed armed separatists in Cameroon which have killed plaintiffs
20   laborers, cut their fingers, burnt their houses, if they disobeyed their edicts, such as,
21   “ghost town,” which prevents any civilian from stepping out of their home or going
22   to work.
23         11.     Officially, defendants aim to raise the cost of Cameroon's government in
24   the North West and South West regions of Cameroon to be higher than the profits the
25   country gets from there; their aim is to make North-West and South-West regions of
26   Cameroon “ungovernable” ( as publicly declared), and to coerce, intimidate, kill,
27
                                                 -6-
28   Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                               Case .No. ___________________
                           Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 7 of 40 Page ID #:9



 1   kidnap, harm any innocent civilians who do not obey or agree or subscribe to their
 2   political goals.
 3         12.    At several points in 2018, Amnesty International and Human Rights
 4   Watch have accused the AIG separatists, materially supported by co-Defendants, of
 5   violently enforcing the boycott of government schools by destroying over 40 schools
 6   and assaulting teachers who refused to comply. They’ve also been accused of
 7   kidnapping civilians suspected of working with the government.
 8         13.    Defendants knowing provide material support to the AIG, its fighters,
 9   agents, and related organizations, with the knowledge and intent, that they execute
10   violent acts and crimes, in violation of USA laws, and such violent acts and crimes,
11   not only harm Cameroonians living within Cameroon, but also a substantial portion
12   of USA citizens of Cameroonian origin, whose parents, siblings, children, extended
13   family are killed, businesses ruined, property stolen, and thus they suffer intolerable
14   pain and anguish; or kidnappings, and the US based Cameroonians are contacted to
15   pay ransom, as happens hundreds of times.
16         14.    By providing material support and platform, including holding fund
17   raising activities for the armed separatist groups in Cameroon that are causing death
18   to and irreparable injuries to plaintiffs,       Defendants have violated the federal
19   prohibitions on providing material support or resources for acts of international
20   terrorism (18 U.S.C. § 2339A), and committed acts of international terrorism as
21   defined by 18 U.S.C. § 2331, as well as violated numerous other Federal and State
22   criminal laws, as described further below. Accordingly, Defendants are liable pursuant
23   to 18 U.S.C. § 2333 to the plaintiffs, who were injured by reason of acts of
24   international terrorism.
25         15.    Plaintiffs’ claims are based upon Defendants command, control, and
26   operation of the armed separatist fighters that cause them irreparable harm and injury,
27   and their provision of the financing and
                                           -7- fund raising vehicle, corporate entity,
28   Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                               Case .No. ___________________
                           Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 8 of 40 Page ID #:10



  1   appearance of legitimacy infrastructure, platform, which provides material support to
  2   AIG and related armed separatists in Cameroon.
  3                                     THE PARTIES
  4         16.    Plaintiff CAVAT, a California non-profit corporation, based in Los
  5   Angeles, but acts as a conduit, organizer, coordinator, and seeks to provide and
  6   facilitate humanitarian services for victims of Ambazonia terrorism, including
  7   providing them with humanitarian assistance such as water, food, and medical
  8   supplies, and legal services against their oppressors-terrorists.
  9         17.    Prior to incorporating, CAVAT’s members informally assisted victims
 10   of Ambazonia Terrorism with water, food, medical kits, and facilitated legal services
 11   for victims. It also helps some resettlement for members in safer regions of Cameroon.
 12         18.    As set forth in great detail below, implementation of defendants “total
 13   lockdown” order set for February 6, 2020 through February 12, 2020, as well as
 14   defendants continuous violations of the multiple penal code statutes, and the causes
 15   of actions listed in this Complaint, has caused substantial harm to CAVAT and its
 16   members, and will continue to harm them. The rights of its members that CAVAT
 17   seeks to vindicate here are inextricably bound up with its organizational mission and
 18   purpose, and its members face numerous hurdles to bringing this suit in their own
 19   name. In fact, a CAVAT member who filed a lawsuit against one of the leaders of the
 20   defendant entities, and who was represented by the undersigned, was, on information
 21   and belief, poisoned by defendants on or about October 28, 2019, and defendants
 22   claimed responsibility for his death. Hence, the individual CAVAT members are
 23   scared to death of being individually named in any lawsuit against these currently
 24   operative terrorist organizations, and their terrorist leaders and armed groups. The
 25   undersigned attorney of record for plaintiff has also had public death threats posted
 26   on Facebook against him, as well as kidnappings of his Uncle, in a pressure tactic
 27   designed to get him to drop any lawsuits on
                                                -8-behalf of victims of Ambazonia terrorism.
 28   Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                Case .No. ___________________
                            Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 9 of 40 Page ID #:11



  1             19.     Defendant Ambazonia Interim Government (“AIG”), form of business
  2   unknown, is an organization that has declared itself the “government” of the
  3   “Ambazonia” people. Its website notes it is the “Interim Government Official Site
  4   Federal Republic of Ambazonia.”3 A good portion of its founders, cabinet members
  5   and major financial backers reside in Los Angeles, such as Patience Abiedu, Paul N.
  6   Che, a California State employee, who works as a nurse at the California Department
  7   of Corrections and Rehabilitation, Akwagoh Walters, and others, including Yannick
  8   Sicot.
  9             20.     Defendant Ambazonia Foundation Inc. (“AIF”) is a non profit
 10   corporation incorporated in the State of Maryland. It is the official vehicle of the
 11   defendant AIG, which uses its non-profit status for fund raising for its terrorist and
 12   other malign and criminal activities, as well as for a legal entity cloak. The main
 13   members of the AIG are the same as those of the AIF.
 14             21.     Defendant Ambazonia Governing Council (“AGC”), form of business
 15   unknown, is an organization that has dedicated itself to free Ambazonia through an
 16   armed insurgency and violence from Cameroon. It’s official spokesman is Tapang Ivo
 17   Tanku, residing in San Jose, California, and its prominent financial backers such as
 18   Paul N. Che and Akwagoh Walters are residents of Central California, and Los
 19   Angeles respectively.
 20             22.     Defendant Ambazonia Defense Forces (“ADF”), form of business
 21   unknown, is the armed wing of the AGC, directly tasked with implementing the
 22   military, violent, terrorist, and criminal orders of the AGC. It has essentially the same
 23   leaders and backers as noted above.
 24             23.     Defendant Tapang Ivo Tanku is a resident of San Jose, California, and
 25   the official spokeman, and one of the de facto leaders, of the ADF and AGC. It was
 26
 27   3
          https://www.ambazoniagov.org/               -9-
 28       Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                    Case .No. ___________________
                                Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 10 of 40 Page ID #:12



  1   ordered on February 3, 2020, that California has personal and subject matter
  2   jurisdiction over him, after he contested jurisdiction, in a case where a Temporary
  3   Restraining Order was obtained against him for “terrorizing” Paddy Asanga, case at
  4   Los Angeles Superior Court, case no.: 19CHR00169. Tapang also lost his arguments
  5   against jurisdiction in an un-related anti-terrorism complaint filed at the Northern
  6   District of California, case of John Doe, Jane Doe v. Tapang.
  7         24.     Collectively, defendants AGC and the ADF and individual defendant
  8   Tapang Ivo Tanku, being essentially one and the same entity, will be referred to as
  9   “the AGC defendants”.
 10         25.     Defendant Christopher Anu Fobeneh a.k.a Chris Anu, is one of the de
 11   facto leaders of the AIG and AIF, and the official secretary of communications, for
 12   both. He has appeared multiple times in Los Angeles, for fund raisers for his
 13   organization, and maintains many prominent partners in Los Angeles, CA. He was
 14   also sued in an anti-terrorism complaint in Los Angeles, and made a general
 15   appearance, case of Jane Doe v. Christopher Anu Fobeneh.
 16         26.     Collectively, defendants AIG and AIF, being essentially one and the
 17   same entity, will be referred to as “the AIG defendants.”
 18         27.     All defendants, when referred to collectively jointly, will simply be
 19   referred to as “defendants.”
 20         28.     Defendants main objectives and reasons for existence are the same:
 21   obtain secession of the North West and South West Regions of Cameroon (“NOSO”)
 22   by making the regions “ungovernable,” as well as during the period February 6, 2020
 23   through February 12, 2020, implementing a total lockdown of the territory.
 24                               JURISDICTION AND VENUE
 25         29.     The Court has jurisdiction over this case under 28 U.S.C. §1331 (federal
 26   question jurisdiction).
 27
                                                  -10-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 11 of 40 Page ID #:13



  1          30.        This Court, in addition, has subject matter jurisdiction under 18 U.S.C. §
  2   2338 and 28 U.S.C. § 2331.
  3          31.        Venue lies in the Central District of California because the plaintiff
  4   resides in this district.
  5          32.        Venue is further proper in this district pursuant to 18 U.S.C. §2334(a)
  6   because defendants have agents in this district.
  7          33.        Venue is also proper under 28 U.S.C. § 1391(b)(2) because a substantial
  8   part of the events giving rise to the claims occurred in this District.
  9          34.        This Court has personal jurisdiction over each of the Defendants under
 10   Federal Rule of Civil Procedure 4(h), 4(k)(1)(C) and/or 4(k)(2), and 18 U.S.C. §
 11   2334(a).
 12                                  II.   FACTUAL ALLEGATIONS
 13          A. LEGAL BACKGROUND: ANTITERRORISM LEGISLATION
 14                i.      The Antiterrorism Act (“ATA”)
 15          35.         In the 1980’s, terrorist groups carried out a number of major terror
 16   attacks around the world, killing and injuring many Americans abroad.
 17                     36. Among these terror attacks were:
 18                a. The April 1983 suicide bombing of the U.S. Embassy in Beirut, Lebanon,
 19                     killing 63 people, including 17 Americans;
 20                b. The October 1983 suicide bombing of U.S. Marine barracks in Beirut,
 21                     Lebanon, killing 241 U.S. Marines and injuring more than 100;
 22                c. the December 1983 terrorist bombings of the U.S. Embassy and the
 23                     residential quarters of American company Raytheon in Kuwait;
 24                d. The September 1984 terrorist bombing of a U.S. Embassy annex
 25                     northeast of Beirut, Lebanon;
 26                e. The June 1985 hijacking of TWA flight 847;
 27
                                                  -11-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 12 of 40 Page ID #:14



  1                f. The October 1985 hijacking of the Achille Lauro cruise ship and murder
  2                   of wheelchair-bound American Leon Klinghoffer; and
  3                g. The December 1985 terrorist bombings of the Rome and Vienna airports.
  4
             37.      In response to these attacks, Congress in 1986 amended the U.S. Criminal
  5
      Code, Title 18, Part I, to add a new chapter titled, “Extraterritorial Jurisdiction Over
  6   Terrorist Acts Abroad Against United States Nationals.”
  7
             38.      This new chapter contained a new section titled, “Terrorist acts abroad
  8
      against United States nationals,” providing criminal penalties for killing, conspiring,
  9
      or attempting to kill a national of the United States, or engaging in physical violence
 10
      with the intent to cause serious bodily injury to a national of the United States or that
 11
      results in serious bodily injury to a national of the United States.
 12
 13          39.      In addition, Congress later enacted the ATA, which established a private

 14   cause of action for U.S. nationals injured by acts of international terrorism, as a legal

 15   complement to the criminal penalties against terrorists that kill or injure Americans

 16   abroad.

 17          40.      In enacting the ATA, Congress specifically intended that the civil cause
 18   of action would not only provide a mechanism for compensating victims of terror, but
 19   also serve as an important means of depriving terrorists of financial resources to carry
 20   out attacks.
 21
             41.      As the ATA was being considered in Congress, the State Department’s
 22
      Deputy Legal Advisor, Alan J. Kreczko, testified before the Senate Judiciary
 23
      Committee’s Subcommittee on Courts and Administrative Practice that this proposed
 24
 25
 26
 27
                                                  -12-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 13 of 40 Page ID #:15



  1   bill “will add to the arsenal of legal tools that can be used against those who commit

  2   acts of terrorism against United States citizens abroad.”4
                42.   The Deputy Legal Advisor also testified:
  3
                “[T]his bill will provide general jurisdiction to our federal courts and a cause of
  4
                action for cases in which an American has been injured by an act of terrorism
  5             overseas.
                We view this bill as a welcome addition to the growing web of law we are
  6             weaving against terrorists. . . . The existence of such a cause of action . . .may
  7             deter terrorist groups from maintaining assets in the United States, from
                benefiting from investments in the U.S. and from soliciting funds within the
  8             U.S. In addition, other countries may follow our lead and implement
  9             complimentary national measures, thereby increasing obstacles to terrorist
                operations.
 10             Moreover, the bill may be useful in situations in which the rules of evidence or
 11             standards of proof preclude the U.S. government from effectively prosecuting
                a criminal case in U.S. Courts. Because a different evidentiary standard is
 12             involved in a civil suit, the bill may provide another vehicle for ensuring that
                terrorists do not escape justice.”5
 13
                43.       Likewise, Senator Grassley, one of the sponsors of the bill,
 14
      explained a purpose of ATA’s civil cause of action as follows:
 15
 16
                “The United States must take a strong stand against terrorism. The Department
 17             of State testified that this bill would add to the arsenal of legal tools that can be
                used against those who commit acts of terrorism against U.S. citizens abroad.
 18             ...
 19             Now is the time for action. Now is the time to strengthen our ability to both
                deter and punish acts of terrorism.
 20             We must make it clear that terrorists’ assets are not welcome in our country.
 21             And if they are found, terrorists will be held accountable where it hurts them
                most: at their lifeline, their funds.”6
 22
 23
      4
       “Statement of Alan J. Kreczko, Deputy Legal Adviser, On S. 2465: A bill to provide a new civil cause
 24   of action in federal court for terrorist acts abroad against United States nationals,” Before the
      Subcommittee on Courts and Administrative Practice of the Senate Judiciary Committee (July 25,
 25   1990), https://www.state.gov/documents/organization/28458.pdf.
 26   5
          Id.
      6
       36 Cong. Rec. 26716-26717 (Oct. 1, 1990), https://www.gpo.gov/fdsys/pkg/GPO-CRECB-1990-
 27   pt19/pdf/GPO-CRECB-1990-pt19-1.pdf.            -13-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                    Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 14 of 40 Page ID #:16



  1          44.         In July 1992, a Senate Committee Report explained that the ATA’s
  2   treble damages provision “would interrupt, or at least imperil, the flow of money” to

  3   terrorist organizations.
             45.          In October 1992, Congress enacted ATA’s civil provisions,
  4
      including 18 U.S.C. §2333.
  5
  6
             B.     The “Material Support” Statutes and Regulations
  7
  8          46.      On February 26, 1993, a group of al-Qaeda terrorists detonated a truck
  9   bomb under the North Tower of the World Trade Center in New York City, attempting
 10   to cause the collapse of both towers and the death of thousands of Americans.

 11          47.        Although the damage from the World Trade Center bombing was
      limited, it nevertheless killed six people and injured more than one thousand.
 12
             48.         In response, Congress again took aim at the resources available to
 13
      terrorists in September 1994 and enacted 18 U.S.C. § 2339A, making it a crime to
 14
      provide material support or resources to terrorists, knowing or intending that they
 15   would be used for terrorist acts.
 16          49.    DEFENDANTS and DOES Defendants engage in the provision of
 17   material support of terrorism through their AIG and its agents and soldiers, as
 18   Defendants conduct through fund raising meetings, declarations for actions which

 19   incite immediate and imminent hard to innocent civilians, their officially declared
      aim of conduct intimidation and threats against civilians, of kidnappings, and their
 20
      acknowledged kidnappings, killings, of civilians they find non-compliant with their
 21
      civilian goals. DEFENDANTS provide expert advice or assistance, personnel,
 22
      training, and service to the AIG and related armed separatists who conduct acts of
 23   violence, intimidation, killings against civilians in the Anglophone regions of
 24   Cameroon.
 25          C. International Laws
 26          43.    The conduct of DEFENDANTS as detailed herein to provide
 27   substantial material support, resources and sponsorship for Armed separatists and its
                                                  -14-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 15 of 40 Page ID #:17



  1   acts of international terrorism resulting in the Attack that that killed, maimed,
  2   tortured, and burnt plaintiffs employees, laborers, and agents. constitutes a clear

  3   violation of the law of nations and international law, which includes international
      legal norms prohibiting crimes against humanity, mass murder, genocide, torture,
  4
      extrajudicial killing, air piracy, financing of terrorism, and terrorism, which can be
  5
      found in and derived from, among other things, the following conventions,
  6
      agreements, U.N. declarations and resolutions, and other documents:
  7          D. Charter of the International Military Tribunal, Aug. 8, 1945, 59 Stat. 1544,
  8             82 U.N.T.S. 279;
  9          E. Allied Control Council Law No. 10 (Dec. 20, 1945);
 10          F. Convention on the Prevention and Punishment of the Crime of Genocide,

 11             Dec. 9 1948, 78 U.N.T.S. 277;
             G. Geneva Convention (IV) Relative to the Protection of Civilian Persons in
 12
                Time of War, Aug. 12, 1949, 75 U.N.T.S. 287;
 13
             H. Hague Convention for the Suppression of Unlawful Seizure of Aircraft
 14
                (Hijacking), Dec. 16, 1970, 22 U.S.T. 1641, 860 U.N.T.S. 105;
 15          I. International Convention for the Suppression of Terrorist Bombings, Dec.
 16             15, 1997, 2149 U.N.T.S. 284 (entered into force May 23, 2001);
 17          J. International Convention for the Suppression of the Financing of
 18             Terrorism, Dec. 9, 1999, 2178 U.N.T.S. 229 (entered into force Apr. 10,

 19             2002);
             K. U.N. Security Council Resolution 1267, U.N. Doc. S/RES/1267 (Oct. 15,
 20
                1999);
 21
             L. U.N. Security Council Resolution 1373, U.N. Doc. S/RES/1373 (Sept. 28,
 22
                2001);
 23          M. Protocol Additional (I) to the Geneva Conventions of 12 August 1949, and
 24             Relating to the Protection of Victims of International Armed Conflict, June
 25             8, 1977, 1125 U.N.T.S. 3;
 26
 27
                                                  -15-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 16 of 40 Page ID #:18



  1          N. Protocol Additional (II) to the Geneva Conventions of 12 August 1949,
  2             and Relating to the Protection of Victims of Non-International Armed

  3             Conflicts, June 8, 1977, 1125 U.N.T.S. 609;
             O. Statute of the International Criminal Tribunal for the Former Yugoslavia
  4
                (ICTY), in Report of the Secretary-General pursuant to paragraph 2 of S.C.
  5
                Res.808, May 3, 1993, U.N. Doc. 8/25704, adopted unanimously by S.C.
  6
                Res. 827, U.N. SCOR, 48th Sess., 3217th mtg., 16, U.N. Doc. S/PV.3217
  7             (1993);
  8          P. The Convention on the Prevention and Punishment of Crimes Against
  9             International Protected Persons, Including Diplomatic Agents, 28 U.S.T.
 10             1975, T.I.A.S. No. 8532 (1977), implemented in 18 U.S.C. § 1121;

 11          Q. The General Assembly Resolutions on Measures to Prevent International
                Terrorism, G.A. Res. 40/61 (1985) and G.A. Res. 42/159 (1987); and
 12
             R. The Convention on the High Seas, April 29, 1958, arts. 14-22 (piracy), 13
 13
                U.S.T. 2312, 450 U.N.T.S. 11.
 14
 15                 DEFENDANTS ORDERS OF TOTAL LOCKDOWN FEBRUARY
                    6, 2020 TO FEBRUARY 12, 2020 IRREPARABLY HARMS
 16
                    CAVAT’S OPERATIONS, AND PLACES IN DANGER OF
 17                 DEATH OR SERIOUS BODILY INJURY ITS VOLUNTEERS,
                    MEMBERS, AND VICIMS
 18
 19   50.    In multiple other social media posts, audio messages, and audio-visual posts on
 20   Facebook and YouTube, the chairman of the ADF Benedict Kuah, has confirmed the
 21   total lockdown order of February 6, 2020 through February 12, 2020, and instructed
 22   their armed groups that anyone who steps out of their homes during that lockdown, or
 23   operates any business, will be abducted, or killed.
 24   51.    On January 7, 2020, the Secretary of Communications of the Ambazonia
 25   Interim Government (“AIG”) noted that there will be a total lockdown of NOSO
 26   during the periods February 6, 2020 through February 12, 2020. A link to that message
 27
                                                  -16-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 17 of 40 Page ID #:19



  1   is found here 7, , and instructed their armed groups that anyone who steps out of their
  2   homes during that lockdown, or operates any business, will be abducted, or killed.
  3   52.       On January 7, 2020, the armed militia groups under the leadership and control
  4   of the AIG, with a local commander who has self-titled himself “Field Marshall”, and
  5   is the brother of Chris Anu, in an audio video stated that his armed groups, their
  6   proxies and affiliates, under the Umbrella of the AIG and their instructions, will
  7   enforce a total lockdown of NOSO during the period February 7, 2020 through
  8   February 12, 2020, and they warned and threatened all civilians and administrators
  9   that anyone who steps out of their residence during that lockdown, or operates any
 10   business, will be abducted, or killed
 11   53.       On multiple other occasions, from the start of 2020 to present, the defendants,
 12   their agents, assigns, those in active participation and concert with them, have
 13   repeatedly stated that there is a “total lockdown” of the territory called “Ambazonia”,
 14   and any civilian who disobeys this “total lockdown” order will be killed, abducted, or
 15   other harm will befall him.
 16   54.       On multiple occasions, defendants have further warned any businesses that
 17   operate that they will be burnt or destroyed should they not obey this “total lockdown.”
 18   55.       Faced with this total lockdown ordered by defendants, plaintiff will be unable
 19   to execute is mission statement and objectives, provide humanitarian assistance to
 20   victims in NOSO, and ensure the security of its volunteer staff.
 21             56.    Each of the specific attacks noted in this complaint were executed under
 22   the direct orders of defendants, either the AGC defendants or AIG defendants, as they
 23   command, control, and finance the armed groups.
 24             57.    Defendants raise funds regularly, using the robust wealth of their
 25   sympathizers in the United States, to buy weapons, bullets, other supplies and
 26
 27   7
          https://www.youtube.com/watch?v=zbjJyEm2J1o&t=1268s
                                                         -17-
 28       Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                    Case .No. ___________________
                                Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 18 of 40 Page ID #:20



  1   equipment, as well as pay, the armed groups in NOSO with instructions to make
  2   NOSO “ungovernable” and implement any policies they direct.
  3             58.      The AIG defendants raised funds through a scheme dubbed
  4   “MytriptoBuea”8 where donations were accepted online. They have also launched
  5   fundraising efforts, with the declared aim in their video posts and messages, to finance
  6   their armed groups with these funds.
  7             59.      The AIG defendants have come up with other schemes to obtain
  8   financing for their terrorist activities, including launching a buying bonds initiative at
  9   www.ambabondholders.com                and     other     fund      raising     initiatives       at
 10   www.ambazoniagov.org .
 11             60.      The AGC defendants used the website www.nchangshoeboys.org (
 12   currently disabled by plaintiff’s attorney in conjunction with a third party because it
 13   violates the material support statute) to raise financing for the AGC armed groups in
 14   NOSO.
 15             61.      Defendants also use various CashApp, PayPal, Bank of America, and
 16   financial institutions accounts to raise money, and send to their armed groups in
 17   NOSO, to implement their policies.
 18   DEFENDANTS          OFFICIAL                  POLICY          OF       MAKING            NOSO

 19   “UNGOVERNABLE” HARMS CAVAT’S OPERATIONS, ITS MEMBERS,
      AND ITS VICTIMS
 20
 21
                62.      In multiple statements to the press and on social media, the President of
 22
      the AGC Cho Ayaba, has expressed in multiple social media posts and interviews
 23
      that his organizations goal is to obtain separation from Cameroon by making NOSO
 24
 25
 26
 27   8
          https://www.mytriptobuea.com/              -18-
 28       Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                    Case .No. ___________________
                                Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 19 of 40 Page ID #:21



  1   “ungovernable”, so the cost of the alleged “occupation” of the territory he calls

  2   “Ambazonia” is so high and prompts the Cameroon government to allow separation.
             63.    The Chairman of the ADF, Benedict Kuah, has expressed in multiple
  3
      social media posts and interviews that his organizations goal is to obtain separation
  4
      from Cameroon by making NOSO “ungovernable”, so the cost of the alleged
  5
      “occupation” of the territory he calls “Ambazonia” is so high and prompts the
  6
      Cameroon government to allow separation.
  7
             64.    The spokesman of the ADF, Ivo Tapang Tanku, has expressed in
  8
      multiple social media posts and interviews that his organizations goal is to obtain
  9
      separation from Cameroon by making NOSO “ungovernable”, so the cost of the
 10
      alleged “occupation” of the territory he calls “Ambazonia” is so high and prompts
 11
      the Cameroon government to allow separation. See, for example, Exhibit A attached
 12
      to this Complaint.
 13
             65.    The President of the AIG, Sako Ikome, as well as the Secretary of
 14
      Communications, Christopher Anu Fobeneh a.k.a Chris Anu, who are also the de
 15   facto founders and leaders of the AIF, have let it be known that their organizations’
 16   goal is to obtain separation from Cameroon by making NOSO “ungovernable”, so
 17   the cost of the alleged “occupation” of the territory he calls “Ambazonia” is so high
 18   and prompts the Cameroon government to allow separation. See, for example,
 19   Exhibit B attached to this complaint.
 20          66.    In order to make these territories ungovernable, defendants have
 21   resorted to terror tactics of killings, maiming, beheading, burning houses of
 22   dissenters, threatening any civilians who does not obey their orders, torture,
 23   abductions, and other violent crimes. See, for example, Exhibit C.
 24          67.    During the 2018 through 2019 academic year, a total of 19 teachers and
 25   58 students were kidnapped by defendants’ armed groups at the Universities of
 26   Bamenda and Buea. CAVAT was contacted by some of the parents and the students
 27   to provide and counsel on post traumatic stress assistance, legal assistance and
                                                  -19-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 20 of 40 Page ID #:22



  1   options, and possible resettlement. Some of the students and their families are

  2   members of CAVAT, and also victims that CAVAT seeks to help. Defendants
      armed groups threatened CAVAT’s volunteers with death or torture when they tried
  3
      to have open tents at the Universities of Buea and Bamenda, in order to help any
  4
      students in need of legal relief for their harm, post traumatic stress referrals, and
  5
      possible resettlement.
  6
             68.    In January of 2019, Woutai Vondou Oliver, a history and Geography
  7
      teach at the Nitop High School in Bamenda, was beheaded because he disagreed
  8
      with the armed groups political goals as set out by defendants. CAVAT volunteers
  9
      were warned not to investigate the incident or to seek legal redress for the
 10
      beheading.
 11
             69.    CAVAT was compelled to stop its operations of providing
 12
      humanitarian assistance to a few families in Mbui division in February of 2019 when
 13
      attacks by the armed groups, under the instructions of defendants, were committed in
 14
      the offices of ENIEG Njinkkedjem and GTTS/ENIET, with major looting occurring
 15   as well as threats to the civil servants there. This caused widespread fear in the area,
 16   and CAVAT had to stop operations there.
 17          70.    Other specific attacks committed by the armed separatist groups, under
 18   the direct orders of defendants, in seeking to make NOSO ungovernable, and which
 19   harmed and caused injury to CAVAT’s operations and executing its mission
 20   statement, include:
 21          71.    Armed separatists setting fire on February 25, 2019 to Espoir College
 22   and APAWYS Secondary School.
 23          72.    Armed separatists shooting at civilians in Bangem in Kupe-
 24   Muanenguba in April of 2019.
 25          73.    Numerous incidents of kidnappings and hostage taking in areas of
 26   NOSO where CAVAT seeks to provide assistance to victims and its members.
 27
                                                  -20-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 21 of 40 Page ID #:23



  1             74.     Kidnappings of civilians and students in Kumbo, and particularly Saint

  2   Augustin College, Kumbo.
                75.             Faced with such a policy of making NOSO ungovernable through
  3
      violations of the penal codes noted in this Complaint, CAVAT volunteers often
  4
      stopped working for fear of their lives and safety. For example, when CAVAT,
  5
      while an unincorporated association, began some humanitarian relief activities in
  6
      September of 2018, US missionary Charles Wesco was shot dead. 9 This
  7
      immediately chilled any continuation of CAVAT’s mission objectives for a few
  8
      months, as everyone was scared. The armed groups, directed by defendants, were on
  9
      a violent terrorist spree, as they sought to intimidate civilians into accepting their
 10
      political position of separation, as well as influence the Cameroon government.
 11
                76.     On various dates, specifically February 23, 2019, May 18, 2019, August
 12
      27, 2019, armed groups, under the instructions and directions of defendants to make
 13
      NOSO ungovernable, seized and destroyed CAVAT’s food items at a bus station in
 14
      Bamenda. Similar actions have occurred in different areas of NOSO, particularly in
 15   Kumbo, Wum, and Mbengwi.
 16             77.     Defendants in ordering total lockdown and making NOSO
 17   ungovernable have provided instructions to their armed groups to destroy and block
 18   humanitarian supplies from many organizations, including CAVAT, as their policy
 19   of making NOSO ungovernable, and to influence the Cameroon government.
 20             78.     Defendants actions consistently put CAVAT’s volunteers, members,
 21   victims at risk of harm, grave bodily injury, and it has happened on dozens of
 22   occasions.
 23             79.     Defendants actions in ordering total lockdown and making NOSO
 24   ungovernable prevent CAVAT from the delivery of humanitarian assistance to its
 25   members, victims, and those in need.
 26
 27   9
          https://www.bbc.com/news/world-africa-46044404
                                                     -21-
 28       Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                    Case .No. ___________________
                                Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 22 of 40 Page ID #:24



  1              80.      Defendants actions in ordering total lockdown and making NOSO

  2   ungovernable present insurmountable difficulties in CAVAT executing its mission
      and objectives in NOSO.
  3
                 81.      On November 30, 2019, Mr. Pascal Ngwayl, a like-minded
  4
      humanitarian assistance worker was abducted and later killed by armed men in
  5
      Donga Mantung Division of the North-West region. His death received wide
  6
      coverage, and was reported in a Press Statement by the United Nations. 10 CAVAT
  7
      suffered many volunteers resigning, for fear of their lives and safety.
  8
                 82.      On Sunday January 19, 2020, in Sang in Bali-Nyongha, an ordained
  9
      Pastor of the Presbyterian Church in Cameroon ( PCC) in pastoral attire was
 10
      abducted in the church compound after worship service by armed groups, was
 11
      brutalized, incarcerated, later released and hospitalized. The incident was widely
 12
      reported, and noted by the Office of the Moderator, Presbyterian Church in
 13
      Cameroon. Accordingly, CAVAT volunteers and activities had to cease in that area
 14
      due to the fear by CAVAT volunteers and members that a similar incident will
 15   happen to them.
 16              83.      The actions and conduct of defendants violate multiple United States
 17   penal codes (“predicate offenses”), including, without limitation:
 18
                       a. International Terrorism: “International terrorism,” according to 18
 19
                          U.S.C. § 2331 is defined as “activities that involve acts or acts
 20
                          dangerous to human life that are in violation of the criminal laws of the
 21
                          United States or of any State, that would be a criminal violation if
 22
                          committed within the jurisdiction of the United States or of any State.”
 23
                       b. 18 U.S.C. §2(a) —                 Aiding, abetting, counseling, commanding,
 24
                          inducing or procuring a federal crime;
 25
 26   10
           https://reliefweb.int/report/cameroon/un-humanitarian-coordinator-cameroon-condemns-killing-abducted-aid-
 27   worker-north-west                           -22-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 23 of 40 Page ID #:25



  1                c. 18 U.S.C. §371 — Conspiring to commit a federal crime;
  2                d. 18 U.S.C. §2332b — Conspiring to commit an act of terrorism;
  3                e. 18 U.S.C. §2339A - Providing material support to terrorists;
  4                f. 18 U.S.C. §2339C - Prohibitions against the financing of terrorism;
  5                g. 18. U.S.C. § 1956 – Conspiracy to kill, kidnap, maim, or injure persons
  6                   or damage property in a foreign country;
  7                h. 18. U.S.C. § 1960 – Expedition against friendly country.
  8                i. Other Federal crimes such as: Accomplice liability – Aiding and
  9                   Abetting Law; Criminal Conspiracy (to crimes of murder, kidnappings,
 10                   arson, assault, battery, without limitation); Accessory to crimes before
 11                   and after the fact (to crimes of murder, kidnappings, arson, assault,
 12                   battery, without limitation)
 13          HUMAN RIGHTS LAWS VIOLATED
 14                j. Charging torture (18 U.S.C. §§ 2340-2340B)
 15                k. War crime (18 U.S.C. § 2441)
 16                l. Genocide (18 U.S.C. §§ 1091-1093)
 17                m. Child soldiers (18 U.S.C. § 2442)
 18          ORGANIZED CRIME AND RACKETEERING
 19                n. Violent crimes in aid of racketeering (18 U.S.C. § 1959)
 20                o. Plaintiffs respectfully request that the Court issue appropriate
 21                   declaratory relief and preliminary and permanently enjoin defendants

 22                   penal code violations as a whole.

 23          Kidnappings: CAVAT is unable to execute its mission to provide victims

 24          of kidnappings with humanitarian and legal assistance.

 25          84.      In November of 2018, at least 79 pupils and several other adults and staff

 26   members were kidnapped in Bamenda, Cameroon by the AIG defendants separatist

 27   forces under instructions from defendants based on their policy of making NOSO
                                                  -23-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 24 of 40 Page ID #:26



  1   “ungovernable.” CAVAT sought to provide help to the pupils and their parents with
  2   matching them for post traumatic stress counseling and resettlement counseling, but
  3   the armed groups threatened to destroy the bus carrying CAVAT volunteers if it
  4   “entered Abakwa.”
  5              85.     In February of 2018, 170 pupils were kidnapped in Kumbo by
  6   secessionist armed groups of defendant the AGC defendants, under the instructions
  7   and directions of the AGC defendants. CAVAT sought to help but the armed groups
  8   had destroyed the roads leading to Kumbo.
  9              Right to Education and child welfare abuses: CAVAT cannot execute its
 10              mission for students who are victims, and provide humanitarian assistance
 11              to them.
 12
 13              86.     UNICEF has estimated that the militia-backed ban on education has led
 14   to school closures that have directly impacted 600,000 children in the Anglophone
 15   regions.114 In addition to this, the same report estimates that more than 80% of
 16   schools in the anglophone regions of Cameroon have been closed down due to the
 17   conflict. There have also been some reports that the increased vulnerability of children
 18   during the conflict has allowed secessionist militias to utilise child soldiers, drawing
 19   from boys currently out of education due to the large-scale closure of schools. 11
 20              87.     Plaintiffs seek such relief against DEFENDANTS for the attributable
 21   acts of the armed separatist groups in the North West and South West regions of
 22   Cameroon, its bodies, alter -egos, and officers, employees and agents acting within
 23   the scope of their office, employment or agency by DEFENDANTS knowingly
 24   providing material support and resources to the Armed separatists and facilitating the
 25   deaths of hundreds of others, in that, as set forth in detail herein, they:
 26
 27   11
           https://www.state.gov/wp-content/uploads/2019/03/Cameroon-2018.pdf
                                                              -24-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 25 of 40 Page ID #:27



  1                a. Provide training, lodging, weapons, expert assistance, and financial
  2                   support to armed separatists groups to engage in terrorist activities,
  3                   including intimidation of civilians, and destruction of property.
  4                b. Provide financing for the terrorist training camps in the North-West and
  5                   South-West regions of Cameroon where Armed separatists indoctrinated
  6                   and taught their soldiers how to carry out guerilla warfare, intimidation,
  7                   violence, and terrorism against any military or uncooperative or
  8                   unsupportive civilians.
  9                c. Provide critical logistical support and resources to Armed separatists
 10                   around North-West and South-West regions of Cameroon, funding safe
 11                   houses, transferring Armed separatists money, weapons and equipment
 12                   across international borders and other assistance, all of which enabled
 13                   Armed separatists to conduct the attacks that killed plaintiffs parents and
 14                   kills scores of other civilians, as well as resulted in total economic losses
 15                   for plaintiff.
 16                d. Actively supported armed separatist groups in its final preparations for
 17                   the hit and run attacks and kidnappings, through a network of the their
 18                   soldiers, officers, and/or agents who met with and aided the AIG killers,
 19                   providing them with money, cover, advice, contacts, transportation,
 20                   assistance and other material support and resources.
 21          88.      Provide expert advice or assistance to the AIG and related organizations
 22   through their regular Facebook postings, YouTube videos, which advises armed
 23   separatist fighters how, when, to act, stance to adopt, how to react, and instructions on
 24   punishments to meter to innocent civilians who don’t obey, including plaintiffs
 25   parents.
 26          89.      All the above-noted actions are in violation of 18 U.S.C. §§ 2339A and
 27   related anti-terrorism and criminal statues,
                                                -25-the statutes that prohibits the provision of
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 26 of 40 Page ID #:28



  1   material support with the knowledge or intent that the support be used to carry out a
  2   terrorist attack, and other criminal statutes.
  3          90.    Due to the above-noted actions, at several periods circa September 2016
  4   to present, whenever plaintiff’s laborers, workers, agents go to plaintiff’s place of
  5   business, they are killed, kidnapped, their fingers cut, maimed, tortured, or other
  6   despicable act committed against them, all arising from the instructions of Defendants.
  7
  8          DEFENDANTS’s specific intent and knowledge of the armed separatists
             terrorist agenda from October 2016 to present which hinders CAVAT’S
  9          operations.
 10          91.    At all relevant times mentioned herein, defendants adopt an extremist
 11   version of separation from Cameroon, seeking violence and terror and kidnappings
 12   and intimidation against any non-compliant civilian as the means to achieve secession
 13   from the Republic of Cameroon, causing CAVAT great harm it is operations and
 14   mission objectives.
 15
             DEFENDANTS's tortious acts were a proximate cause of inability of
 16
             CAVAT to execute its mission objectives.
 17
 18          92.    Defendants provide the direct orders to harm, abduct, kill, and destroy
 19   property, thus stopping CAVAT from being able to provide humanitarian assistance,
 20   resettlement and legal help, to victims in NOSO.
 21          93.    CAVAT regularly losses volunteers because of the orders by defendants.
 22          94.    CAVAT has lost dozens of its members who were killed because of the
 23   orders of defendants to make NOSO “ungovernable.”
 24                 DEFENDANTS's direct funding of the armed group with
 25          instructions to commit the specific attacks mention in this Complaint and
 26          to make NOSO “ungovernable”, and in so doing, knew or recklessly
 27
                                                  -26-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 27 of 40 Page ID #:29



  1          disregarded that their payments will hinder CAVAT’S operations, its
  2          members, and its victims.
  3          95.      Defendants are responsible for coordinating and raising substantial
  4   funding for the armed groups that are vital to the armed groups ability to prevent
  5   CAVAT from operating, because they threaten, intimidate, abduct, and kill many
  6   persons who seek peace and to provide humanitarian relief.
  7
  8
  9           DEFENDANTS's material support for NOSO separatists armed groups’
             planning and execution of the attacks that scares CAVAT’s volunteers,
 10          blocks its operations, kills victims, and CAVAT members.
 11          96.      Defendant provide material support and resources for separatist armed
 12   groups. Their material support of terrorism and crimes includes:
            i. Fund raising
 13
             j. Using their Facebook posts, or that of their leaders such as Eric Tano Tataw
 14
                   and Chris Anu, to provide instructions on strategy, policy, and AIG
 15
                   regulations
 16
             k. Recruiting of armed separatists
 17
             l. Assistance with procuring and providing weapons, equipment, and other
 18
                   tangible materials.
 19
             m. Coordination with other separatists groups abroad and in Cameroon
 20
             n. Leadership of the AIG and AGC in the USA
 21
             o. Expert advice and assistance on how to obtain separation by violence and
 22
                   force from Cameroon
 23
             p. Assistance with the training of armed separatists
 24
             q. Using other social media such as email, twitter, Skype, WhatsApp to
 25                promote AIG violent agenda, plan the dates and times of attacks, and other
 26                activities in violation of USA laws.
 27
                                                  -27-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 28 of 40 Page ID #:30



  1          r. Recruiting of administrative personnel in the USA to assist the AIG in all

  2                aspects of its goals.
             s. Providing media relations service, coordination services, for the AIG in the
  3
                   USA; and so on and forth, without limitation.
  4
  5
             The Grave Harm to Plaintiff and its members
  6
             97.      Implementation and enforcement of the “total lockdown” order has
  7
      already caused Plaintiff and its members substantial, concrete and particularized
  8
      injury, and will continue to harm Plaintiff if not permanent enjoined.
  9
             98.      The “total lockdown” order, and the official policy of making Ambazonia
 10
      “ungovernable” and abducting foreigners, imposes a significant burden on CAVAT’s
 11
      work. As a direct result of this “total lockdown” order and the official policy of making
 12
      Ambazonia “ungovernable”, Plaintiff and its members have suffered substantial,
 13
      concrete injuries.
 14
             99.      The “total lockdown” order and policy of making these territories
 15
      “ungovernable” has severely restricted CAVAT’s ability to carry out its work and
 16
      mission. CAVAT is hampered, through fear of having its volunteers killed, abducted,
 17
      or harmed, in providing assistance to victims such as food and water supplies, or
 18
      medical kits.
 19
             100. The actions and official policies of defendants enormously increase the
 20
      costs of CAVAT to reach out to its members and help them get humanitarian
 21
      assistance or seek resettlement, because defendants armed groups destroy roads,
 22
      threaten neutral workers they see, and stop assistance from reaching victims. These
 23
      tactics cause CAVAT to spend enormous time and resources to help its members.
 24
             101. The actions, conduct, and official policies of defendants also greatly
 25
      endangers CAVAT’s members, CAVAT’s volunteers, and partners.
 26
 27
                                                  -28-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 29 of 40 Page ID #:31



  1          102. The actions, conduct and official policies of defendants have caused
  2   CAVAT to expend significant resources in pursuing defendants in several litigation.
  3          103. The actions, conduct and official policies of defendants cause CAVATs
  4   members to live in constant danger of death, abduction, harm, torture, or other heinous
  5   crime to be committed against them, as CAVAT may be unable to reach them, and get
  6   them to safer areas.
  7          104. The actions, conduct, and official policies of defendants will prevent
  8   CAVATs operations in the North West and South West regions (“NOSO”).
  9
 10
                                  FIRST CAUSE OF ACTION
 11
            Violation of 18 U.S.C. § 956: Conspiracy to kill, kidnap, maim or injure
 12
          persons or damage property in a foreign country.
 13          105. Plaintiffs repeat and re-allege each and every allegation of the foregoing
 14   paragraphs as if fully set forth herein.
 15          106. Defendants knowingly agreed, formed, organized and control, the armed
 16   militia groups in NOSO, to implement their policy objective of making NOSO
 17   ungovernable, and to implement their new edict of a total lockdown of the territory
 18   slated for February 6, 2020 to February 12, 2020.
 19          107. Defendants, in acts intended to implement their agreement with the
 20   armed militia in NOSO, executed all the specific attacks delineated herein, as well as
 21   engaged in massive fundraising for the armed groups in NOSO, so that they may
 22   execute their policy goals.
 23          108. Defendants permitted armed separatists affiliates to register and use
 24   Defendants’ platform websites, Facebook posts, WhatsApp phone account, twitter,
 25   phone communications, financial support, fundraising, actions, participations, and
 26
 27
                                                  -29-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 30 of 40 Page ID #:32



  1   other services to promote and carry out their objectives of making NOSO
  2   ungovernable and instituting the upcoming total lockdown.
  3          109. Defendant were aware that U.S. federal law prohibited providing
  4   engaging in agreements to kill, kidnap, maim or destroy property in a foreign country,
  5   and/or engaging in acts constituting international terrorism.
  6          110. By conspiring with armed separatists in furtherance of their commission,
  7   planning, or authorizing acts of international terrorism, including acts that caused each
  8   of the Plaintiff to be injured in its business, defendants acts violated the criminal laws
  9   of the United States, or would have violated those laws had they been committed
 10   within the jurisdiction of the United States, including 18 U.S.C. §§ 844(f)(2) or (3),
 11   956(a)(1), 1114, 1203, 1361, 2332, 2332a, 2332b, 2332f, 2339C(a)(1)(B), and 2339D,
 12   respectively.
 13          111. Defendants acts transcend national boundaries in terms of the means by
 14   which they are accomplished because they use armed militias and separatists groups
 15   operating in NOSO in order to implement their policy objectives of ungovernable and
 16   total lockdown on NOSO; in addition, the persons their actions are intended to
 17   intimidate or coerce, and the locale of their armed groups they direct and control, is in
 18   NOSO.
 19          112. Defendants actions, and their specific attacks in NOSO, are intended (a)
 20   to intimidate or coerce the civilian populations of NOSO, the government of
 21   Cameroon, and others, to follow their political goals and objectives
 22   ( b ) to influence the policy of the Cameroon government by intimidation, coercion,
 23   and ( c ) to affect the conduct of the Cameroon government by mass killings, torture,
 24   kidnappings, abductions, destruction of property, arson, and cessation of schools in
 25   NOSO.
 26          113. Plaintiff is a California non-profit corporation who is injured in his
 27   business by reason of Defendants’ conduct.
                                             -30-Plaintiff’s mission and objectives to help
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 31 of 40 Page ID #:33



  1   its members, victims, and to protect its volunteers in NOSO are harmed and injured
  2   by defendants actions.
  3          114. As a result of defendants violations of 18 U.S.C. §956, plaintiff is entitled
  4   to an injunction and declaratory relief.
  5
  6                            SECOND CAUSE OF ACTION
          Violation of 18 U.S.C. § 2339A : Providing material support to terrorists
  7
             115. Plaintiffs repeat and re-allege each and every allegation of the foregoing
  8
      paragraphs as if fully set forth herein.
  9
             116. Defendants provided material support to the armed separatist groups in
 10
      NOSO in violation of 18 U.S.C. § 2339A. They did so by making payments to the
 11
      armed groups, fundraising activities for the armed separatist groups, providing them
 12
      with instructions to organize violence in Cameroon. They also enabled the use of their
 13
      website platforms, Facebook accounts, WhatsApp account, twitter, phone
 14
      communications, and other services to incite, participate, and direct the activities of
 15
      the armed separatist groups in carrying out its terrorist activities.
 16
             117. Defendants also provided personnel to the armed separatist groups as
 17
      administrative and logistics help, in order for them to obtain new recruits in their
 18
      services.
 19
             118. These services, equipment, and personnel constituted material support
 20
      and resources pursuant to 18 U.S.C. § 2339A, and they facilitate acts of terrorism in
 21
      violation of 18 U.S.C. § 2332 that caused the death of Plaintiff’s employees and wife.
 22
             119. Defendants provided these services, equipment, and personnel to armed
 23
      separatist groups, knowing that they were to be used in preparation for, or in carrying
 24
      out, criminal acts including the acts that injured the Plaintiff, its members, and victims.
 25
 26
 27
                                                  -31-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 32 of 40 Page ID #:34



  1          120. As set forth more fully above, but for the material support and resources
  2   provided by Defendants to the armed groups, Plaintiffs operations would not be
  3   significantly at risk, and its volunteers in constant harms way and danger.
  4          121. By committing violations of 18 U.S.C. § 2339A that have caused the
  5   Plaintiff in his business, Defendants are liable pursuant to 18 U.S.C. § 2333 for any
  6   and all damages that Plaintiffs have sustained as a result of such injuries. Defendants
  7   acts violated the criminal laws of the United States, or would have violated those laws
  8   had they been committed within the jurisdiction of the United States, including 18
  9   U.S.C. §§ 844(f)(2) or (3), 956(a)(1), 960, 1114, 1203, 1361, 2332, 2332a, 2332b,
 10   2332f, 2339C(a)(1)(B), and 2339D, respectively.
 11          122. Defendants acts transcend national boundaries in terms of the means by
 12   which they are accomplished because they use armed militias and separatists groups
 13   operating in NOSO in order to implement their policy objectives of ungovernable and
 14   total lockdown on NOSO; in addition, the persons their actions are intended to
 15   intimidate or coerce, and the locale of their armed groups they direct and control, is in
 16   NOSO.
 17          123. Defendants actions, and their specific attacks in NOSO, are intended (a)
 18   to intimidate or coerce the civilian populations of NOSO, the government of
 19   Cameroon, and others, to follow their political goals and objectives
 20   ( b ) to influence the policy of the Cameroon government by intimidation, coercion,
 21   and ( c ) to affect the conduct of the Cameroon government by mass killings, torture,
 22   kidnappings, abductions, destruction of property, arson, and cessation of schools in
 23   NOSO.
 24          124. Plaintiff is a California non-profit corporation who is injured in his
 25   business by reason of Defendants’ conduct. Plaintiff’s mission and objectives to help
 26   its members, victims, by providing humanitarian assistance, and to protect its
 27   volunteers in NOSO are harmed and injured
                                            -32- by defendants actions.
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 33 of 40 Page ID #:35



  1          125. As a result of defendants violations of 18 U.S.C. § 2339A, plaintiff is
  2   entitled to an injunction and declaratory relief.
  3
                              THIRD CAUSE OF ACTION
  4     Violation of 18 U.S.C. §960 – Expedition Against Friendly Country
  5          126. Plaintiffs repeat and re-allege each and every allegation of the foregoing
  6   paragraphs as if fully set forth herein.
  7          127. Defendants have the specific intention of going to war against the
  8   Republic of Cameroon, purchasing guns for their war, fund raising activities for their
  9   enterprise, supporting the armed separatists in Cameroon, and using any international
 10   terrorism tactics in order to make NOSO “ungovernable” so that it is abandoned by
 11   the Republic of Cameroon.
 12          128. Cameroon is at peace with the United States, and enjoys quite friendly
 13   bilateral relations and cooperation at all levels.
 14          129. As set forth more fully above, but for the violation of this Statute by
 15   Defendants, plaintiffs would not significant harm and irreparable harm to its
 16   operations, and possible loss of lives of its volunteers.
 17          130. By committing violations of 18 U.S.C. § 960 that have caused the
 18   Plaintiffs to be injured in their Los Angeles based business, Defendants are liable to
 19   plaintiff.
 20          131. Defendants engaged in violations of             18 U.S.C. § 960 by making
 21   payments to the armed groups, fundraising activities for the armed separatist groups,
 22   providing them with instructions to organize violence in Cameroon. They also enabled
 23   the use of their website platforms, Facebook accounts, WhatsApp account, twitter,
 24   phone communications, and other services to incite, participate, and direct the
 25   activities of the armed separatist groups in carrying out its terrorist activities.
 26
 27
                                                  -33-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 34 of 40 Page ID #:36



  1          132. Defendants also provided personnel to the armed separatist groups as
  2   administrative and logistics help, in order for them to obtain new recruits in their
  3   services.
  4          133. These services, equipment, financing, and personnel constitute their
  5   expedition against friendly country in violation of 18 U.S.C. § 960, and they facilitate
  6   acts of terrorism that injures and harms Plaintiff.
  7          134. Defendants provided these services, equipment, and personnel to armed
  8   separatist groups, knowing that they were to be used in preparation for, or in carrying
  9   out, criminal acts including the acts that injured the Plaintiff, its members, and victims.
 10          135. As set forth more fully above, but for the expedition against friendly
 11   country engaged by Defendants, Plaintiffs operations would not be significantly at
 12   risk, and its volunteers in constant harms way and danger of death, abduction, or
 13   torture.
 14          136. By committing violations of 18 U.S.C. § 960 that have caused the
 15   Plaintiff injury and harm in his business, Defendants are liable pursuant to 18 U.S.C.
 16   § 2333 for any and all damages that Plaintiffs have sustained as a result of such
 17   injuries. Defendants acts violated the criminal laws of the United States, or would
 18   have violated those laws had they been committed within the jurisdiction of the United
 19   States, including 18 U.S.C. §§ 844(f)(2) or (3), 956(a)(1), 960, 1114, 1203, 1361,
 20   2332, 2332a, 2332b, 2332f, 2339C(a)(1)(B), and 2339D, respectively.
 21          137. Defendants acts transcend national boundaries in terms of the means by
 22   which they are accomplished because they use armed militias and separatists groups
 23   operating in NOSO in order to implement their policy objectives of ungovernable and
 24   total lockdown on NOSO; in addition, the persons their actions are intended to
 25   intimidate or coerce, and the locale of their armed groups they direct and control, is in
 26   NOSO.
 27
                                                  -34-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 35 of 40 Page ID #:37



  1          138. Defendants actions, and their specific attacks in NOSO, are intended (a)
  2   to intimidate or coerce the civilian populations of NOSO, the government of
  3   Cameroon, and others, to follow their political goals and objectives
  4   ( b ) to influence the policy of the Cameroon government by intimidation, coercion,
  5   and ( c ) to affect the conduct of the Cameroon government by mass killings, torture,
  6   kidnappings, abductions, destruction of property, arson, and cessation of schools in
  7   NOSO.
  8          139. Plaintiff is a California non-profit corporation who is injured in his
  9   business by reason of Defendants’ conduct. Plaintiff’s mission and objectives to help
 10   its members, victims, by providing humanitarian assistance, and to protect its
 11   volunteers in NOSO are harmed and injured by defendants actions.
 12          140. As a result of defendants violations of 18 U.S.C. §960, plaintiff is entitled
 13   to an injunction and declaratory relief.
 14                             FOURTH CAUSE OF ACTION
        Violation of 18 U.S.C. §2339C: Prohibition against the financing of terrorism
 15
             141. Plaintiffs repeat and re-allege each and every allegation of the foregoing
 16
             paragraphs as if fully set forth herein.
 17
             142. Defendants by organizing and coordinating fundraisers, making
 18
             payments, to the armed groups in Cameroon under their control and
 19
             supervision, have financed all the harm and injuries to CAVAT’s operations,
 20
             its members, and victims, are in violation of 18 U.S.C. §2339C. Defendants
 21
             knew or recklessly disregarded that the armed groups would use those funds in
 22
             full or in part to carry out acts intended to cause death, serious bodily injury,
 23
             stop humanitarian aid and assistance, and discourage CAVAT volunteers from
 24
             operating; and that their purpose, as well as that of the armed groups, was to
 25
             intimidate the Cameroon government and its populations, to grant them
 26
             separation from Cameroon.
 27
                                                  -35-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 36 of 40 Page ID #:38



  1          143. As set forth more fully above, but for the violation of this Statute by
  2          Defendants, plaintiffs would not significant harm and irreparable harm to its
  3          operations, and possible loss of lives of its volunteers.
  4          144. By committing violations of 18 U.S.C. § 2339C that have caused the
  5          Plaintiffs to be injured in their Los Angeles based business, Defendants are
  6          liable.
  7          145. Defendants provided these services, equipment, and personnel to armed
  8          separatist groups, knowing that they were to be used in preparation for, or in
  9          carrying out, criminal acts including the acts that injured the Plaintiff, its
 10          members, and victims.
 11          146. As set forth more fully above, but for the expedition against friendly
 12          country engaged by Defendants, Plaintiffs operations would not be significantly
 13          at risk, and its volunteers in constant harms way and danger of death, abduction,
 14          or torture.
 15          147. By committing violations of 18 U.S.C. § 2339C that have caused the
 16          Plaintiff injury and harm in his business, Defendants are liable to Plaintiffs.
 17          Defendants acts violated the criminal laws of the United States, or would have
 18          violated those laws had they been committed within the jurisdiction of the
 19          United States, including 18 U.S.C. §§ 844(f)(2) or (3), 956(a)(1), 960, 1114,
 20          1203, 1361, 2332, 2332a, 2332b, 2332f, 2339C(a)(1)(B), and 2339D,
 21          respectively.
 22          148. Defendants acts transcend national boundaries in terms of the means by
 23          which they are accomplished because they use armed militias and separatists
 24          groups operating in NOSO in order to implement their policy objectives of
 25          ungovernable and total lockdown on NOSO; in addition, the persons their
 26          actions are intended to intimidate or coerce, and the locale of their armed groups
 27          they direct and control, is in NOSO.
                                               -36-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 37 of 40 Page ID #:39



  1          149. Defendants actions, and their specific attacks in NOSO, are intended (a)
  2          to intimidate or coerce the civilian populations of NOSO, the government of
  3          Cameroon, and others, to follow their political goals and objectives
  4          ( b ) to influence the policy of the Cameroon government by intimidation,
  5          coercion, and ( c ) to affect the conduct of the Cameroon government by mass
  6          killings, torture, kidnappings, abductions, destruction of property, arson, and
  7          cessation of schools in NOSO.
  8          150. Plaintiff is a California non-profit corporation who is injured in his
  9          business by reason of Defendants’ conduct. Plaintiff’s mission and objectives
 10          to help its members, victims, by providing humanitarian assistance, and to
 11          protect its volunteers in NOSO are harmed and injured by defendants actions.
 12          151. As a result of defendants violations of 18 U.S.C. § 2339C, plaintiff is
 13          entitled to an injunction and declaratory relief.
 14
 15                                PRAYER FOR RELIEF
 16          WHEREFORE, Plaintiff demands judgment against Defendants on all Counts,
 17   and seeks such relief as specified below for all Counts for which such relief is provided
 18   by law:
 19       a) A preliminary and permanent injunction enjoining Defendants, their officials,
 20             agents, employees, assigns, and all persons acting in concert or participation
 21             with them from implementing or enforcing any portion of their “total
 22             lockdown” orders and making NOSO “ungovernable” and from further
 23             violations of:
 24                i.   18 U.S.C. § 956 : Conspiracy to kill, kidnap, maim or injure persons or
 25                     damage property in a foreign country.
 26              ii.    18 U.S.C. § 2339A: Providing material support to terrorists.
 27              iii.   18 U.S.C. §960 Predicate : -37-
                                                    Expedition Against Friendly Country.
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 38 of 40 Page ID #:40



  1            iv.    18 U.S.C. §2339C : Prohibitions against the financing of terrorism.
  2       b) Issuing a Declaratory Judgement that: defendants conduct is a violation of
  3           the following anti-terrorism statutes:
  4              i.   18 U.S.C. § 956 : Conspiracy to kill, kidnap, maim or injure persons or
  5                   damage property in a foreign country.
  6             ii.   18 U.S.C. § 2339A: Providing material support to terrorists.
  7            iii.   18 U.S.C. §960 Predicate : Expedition Against Friendly Country.
  8            iv.    18 U.S.C. §2339C : Prohibitions against the financing of terrorism.
  9       c) Awarding Plaintiff all costs and attorneys’ fees to the full extent permitted
 10           under the applicable law; and pursuant to 18 U.S.C. § 2333(a).
 11       d) Awarding any other relief as the Court may deem equitable, just and proper.
 12
 13   Date: February 5, 2020                      Respectfully Submitted,

 14                                               EMMANUEL NSAHLAI
 15
                                              By: ___________/S/________________
 16                                              NSAHLAI LAW FIRM
 17
                                                  EMMANUEL NSAHLAI, SBN (207588)
 18                                               email: nsahlai.e@nsahlailawfirm.com
                                                  3250 WILSHIRE BLVD, STE 1500
 19                                               LOS ANGELES, CA 90010
 20                                               Tel (213) 797-0369
                                                  Fax (213) 973-4617
 21
 22                                               Attorney for Plaintiffs

 23
 24
 25
 26
 27
                                                  -38-
 28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                                 Case .No. ___________________
                             Complaint For Injunction and Declaratory Relief
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 39 of 40 Page ID #:41



  1
                                CERTIFICATE OF SERVICE
  2
  3        I HEREBY CERTIFY that on February 5, 2020, I directed that the foregoing
      document be electronically filed and served with the Clerk of the Court by using the
  4   CM/ECF system, and
  5
            [ ] (By U.S. Mail) I deposited such envelope in the mail at Los Angeles, CA
  6   on February 5, 2020 with postage thereon fully prepaid. I am aware that on motion of
  7   the party served, service is presumed invalid if postal cancellation date or postage
      meter date is more than one day after date of deposit for mailing in affidavit.
  8
            Defendant,
  9
 10
 11
                                               By:_____________________
 12                                                EMMANUEL NSAHLAI
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
                                                -1-
 28      ________________ v. _______________             Case .No. _______________________
                                       Certificate of Service
Case 2:20-cv-01115-PA-AS Document 2 Filed 02/05/20 Page 40 of 40 Page ID #:42



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
